Citation Nr: 1705020	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-22 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right hip arthroplasty, to include whether compensation under the provisions of 38 U.S.C.A. § 1151 is warranted.

2.  Entitlement to service connection for right calcar fracture, to include whether compensation under the provisions of 38 U.S.C.A. § 1151 is warranted and as secondary to the right hip arthroplasty.

3.  Entitlement to a rating excess of 40 percent for neurological impairment of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2009 rating decision, by the Cleveland, Ohio, Regional Office (RO), which denied the claims of entitlement to service connection for right hip arthroplasty and right calcar fracture; that rating action also denied the claim for a rating in excess of 40 percent for neurological impairment of the right upper extremity.  The Veteran perfected a timely appeal as to these issues.  The RO is the agency of original jurisdiction (AOJ).

On December 15, 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  The Board did not take testimony with regard to entitlement to disability compensation under 38 U.S.C.A. § 1151 for a hip and leg disabilities as the AOJ has only partially adjudicated the claim and the Veteran testified that he was not asserting that his hip or leg disability began during service or was caused by service.  In the following paragraphs, the Board explains why it has jurisdiction over the entire claim, including whether disability compensation is warranted under 38 U.S.C.A. § 1151, and therefore why remand, rather than referral is the proper course.   

The January 2009 rating decision on appeal referred to the claim for hip and leg disabilities as found in a Report of Contact received August 5, 2008.  That form lists the information from the Veteran as "states needs to add total hip replacement and a broken leg as a result of the hip replacement for service, for increase claim."  The AOJ adjudicated this claim solely as a claim of entitlement to service connection.  In his notice of disagreement, dated in March 2009, the Veteran referred only to the surgery with regard to the hip and leg and asked the AOJ obtain his VA treatment records.  He made no reference to any injury or disease incurred or contracted during service.  Following issuance of the statement of the case (SOC), the Veteran expressed in his VA Form 9 of May 2009 that "VA is not taking responsibility for the bone they cracked and broke in my leg and hip area.  After the mistake, they made they brought me in for a second operation on my hip . . . "In October 2016 the AOJ issued a supplemental statement of the case (SSOC).  That SSOC continued to deny the claim under a theory that it was not due to service.  Neither that SSOC nor the earlier SOC discussed whether disability compensation was warranted under 38 U.S.C.A. § 1151 or provide the text of the relevant VA regulation implementing § 1151.  

At his personal hearing in December 2016, the Veteran specifically stated that he was not claiming that his right hip or leg disorders began in service; rather, he maintains that these disabilities resulted from the right hip surgery performed by VA.  

The AOJ has only partially adjudicated the claim for compensation for disability of the right hip and right leg.  It has not adjudicated the Veteran's claim for disability compensation under § 1151.  As the claim has been denied, in part, and appealed to the Board, the Board finds that, under the paternalistic VA system of veterans benefits, it has jurisdiction over the entire claim.  In making this determination, the Board has considered the U.S. Court of Appeals for Veterans Claims (Court) decision in Ingram v. Nicholson, 21 Vet. App. 232 (2007).  In that case the Court was looking back in time to determine if a claim of entitlement to disability compensation benefits under § 1151 had been implicitly denied based upon a denial of pension benefits.  The Court stated as follows:  

In contrast, Mr. Ingram asserts that he filed a section 1151 claim, which treats a disability as if it were service-connected and is in no way related to his claim for a non-service-connected pension.  In fact, the only relationship between the section 1151 claim and the claim for pension benefits is that both claims stem from the appellant's pneumectomy (removal of a lung). Beyond that, each claim stands alone and is not contingent on any action (favorable or unfavorable) by the RO on the other claim. The elements of a section 1151 claim and a pension claim are entirely different.  Each is separately statutorily based and defined. In a section 1151 claim, the claim is for service connection for the disability resulting from VA treatment.

Id. at 247.  

It does not follow that, under the facts of the instant case, Ingram dictates that the § 1151 basis for entitlement is a separate claim.  Here, although there are different statutes involved and different elements, VA, as stated in Ingram, treats a disability as if it were service-connected if benefits are granted under § 1151.  More significantly, it is clear from the Veteran's VA Form 9, that he was seeking benefits under § 1151.  In a later case, the Court stated that "Ingram made clear that the claimant's intent in filing a claim is paramount to construing its breadth."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the intent is clear from the record and the Board concludes that the Veteran has a single claim for disability compensation which includes consideration under § 1151.  As such, the Board has jurisdiction over the claim.  This determination by the Board is not adverse to the Veteran as it favorably preserves his effective date should the claim be granted and provides him with the rights that flow from a remand as well as eliminating the need to go through the process of again appealing a denial, should the AOJ continue to deny the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  





REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2014).  The specific bases for remand are set forth below.  

A.  S/C right hip arthroplasty and right leg fracture.

The Veteran essentially contends that disability compensation is warranted for right hip arthroplasty which became necessary due to a right hip disability.  The Veteran asserts that he suffered a right leg fracture during the right hip replacement surgery performed at a VA hospital.  The Veteran maintains that the VA should take responsibility for cracking his right leg during the hip surgery, which required a second surgery to repair.  The Veteran further maintains that, as a result of VA's mistake, he currently experiences chronic pain, burning and numbness in the right leg.  Review of the VA treatment records documents that he had a total right hip arthroplasty and orif right hip secondary to a calcar fracture done on July 7, 2008 and that the Veteran had complained that they broke his leg during hip replacement.  

A remand is necessary for the AOJ to properly develop the § 1151 aspect of his claim and to adjudicate that aspect of his claim.  

B.  I/R-Neurological impairment of the right upper extremity.

The Veteran seeks a rating in excess of 40 percent for his service-connected neurological impairment of the right upper extremity.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran contends, in essence, that the symptoms of his service-connected right upper extremity disorder are more severely disabling than are reflected by the rating currently assigned.  At his personal hearing in December 2016, the Veteran maintained that his right upper extremity has gotten worse since his last evaluation; he stated that he can't hold things or raise his arm over his head.  The Veteran related that he is unable to hold a pen to write properly because his grip is not very good.  The Veteran noted that he usually spills or drops objects; as a result, his wife won't let him hold a cup of coffee in the right hand.  The Veteran reported that a doctor in Cincinnati has actually told him that the paralysis is severe.  The Veteran indicated that he used to be able to raise the brush up with his right hand to brush his hair; however, he now has to lean down to brush his hair because of an inability to move.  The Veteran reported that he now uses a wheelchair; however, he has difficulty moving the wheels because it causes neck pain.  

VA is required to assist the Veteran in obtaining evidence necessary to support his claim and afford an examination to assess the current nature, extent, and severity of a service-connected disability when there is evidence that the Veteran's level of disability worsened since the last examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c) (2); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Accordingly, in light of the Veteran's testimony, and in order to accurately assess the severity of the Veteran's neurological impairment of the right upper extremity, he should be afforded a new and contemporaneous neurological examination.  See 38 U.S.C.A. § 5103A (d).  

Accordingly, the case is REMANDED for the following actions:

1.  In accordance with VA's duty to assist, complete any necessary development and provide the Veteran an adequate VCAA notice letter with regard to the criteria to substantiate a claim for compensation for the right hip and right leg fracture under the provisions of 38 U.S.C.A. § 1151.  .  

2.  Ensure that the Veteran is scheduled for a VA peripheral nerve examination in order to determine the current nature and severity of the neurological impairment of his right upper extremity.  The examiner should identify any neurological conditions affecting the Veteran's right upper extremity and note any functional impairment caused by this disability upon ordinary activities, if any.  A complete rationale for the opinion should be included in the report.  If the requested opinion cannot be provided without resorting to speculation, the examiner should state so and explain why such an opinion cannot be provided.  

3.  Then, in light of the evidence received, readjudicate all of the remanded claims, including adjudicating the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right hip and right leg disorders.  If any benefit sought remains denied, furnish the Veteran and his representative with an SSOC which includes analysis of all pertinent evidence and the provisions upon which the determination or determinations were made.  The Veteran need not file a VA Form 9 with regard to the hip and leg claim.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



